La Juez Asociada Señora Naveira de Rodón
emitió la opinión del Tribunal.
Nos corresponde determinar si el desconocimiento por parte del patrono del estado de embarazo de una empleada al momento de despedirla, constituye una defensa afirma-tiva en una demanda por despido injustificado presentada por dicha empleada al amparo de la Ley de Madres Obre-ras, Ley Núm. 3 de 13 de marzo de 1942, según enmen-dada, 29 L.P.R.A. sees. 467-474 (en adelante la Ley de Ma-dres Obreras).
r-H
La Sra. Betsy Santiago González (en adelante la señora Santiago o recurrida) se desempeñaba como Oficial de Cie-rre del Departamento de Hipotecas del Oriental Bank & Trust (en adelante Oriental), sucursal de Mayagüez, desde 1994 hasta el 31 de marzo de 1998, cuando fue despedida de su empleo.
El 13 de julio de ese mismo año, la señora Santiago presentó una demanda por despido injustificado y discrimi-natorio contra Oriental. Alegó que: (1) a principios de marzo de 1998 quedó embarazada, (2) su patrono la despi-dió de su empleo el 31 de ese mes, y (3) la verdadera razón del despido fue el discrimen por razón de embarazo. Oriental contestó la demanda negando las alegaciones de la se-ñora Santiago. Adujo como defensas que medió justa causa para el despido y que al momento de la cesantía, Oriental *255desconocía la condición de embarazo de la recurrida. En consecuencia, solicitó la desestimación de la demanda.
Posteriormente, Oriental le pagó a la señora Santiago la mesada que establece la Ley Núm. 80 de 30 de mayo de 1976, según enmendada, 29 L.P.R.A. secs. 185a-185m (en adelante Ley Núm. 80).(1) Las partes estipularon el hecho de que el patrono desconocía que la demandante estuviera embarazada a la fecha del despido.(2)
Oriental presentó un escrito en apoyo a su solicitud de desestimación; por su parte, la demandante presentó el co-rrespondiente escrito en oposición. El tribunal de instancia denegó la solicitud de desestimación de Oriental. Deter-minó que, aunque el hecho del desconocimiento del emba-razo de la demandante fue estipulado por las partes, dicho desconocimiento no era una defensa afirmativa contra una reclamación bajo la Ley de Madres Obreras.
Inconforme con esta determinación, Oriental recurrió al Tribunal de Circuito de Apelaciones (en adelante el Tribunal de Circuito), el cual confirmó el dictamen del tribunal de instancia. El foro apelativo concluyó que, a la luz de lo resuelto por este Tribunal en Soc. de Gananciales v. Centro Gráfico, 144 D.P.R. 952 (1998), la estipulación sobre el des-conocimiento del patrono del embarazo de la señora Santiago, lejos de eximir de responsabilidad a Oriental, “de-mostró que la empleada fue despedida mientras estaba embarazada y activó al presunción de que el despido fue injustificado”.
De este dictamen, el peticionario recurrió ante nos me-diante un recurso de certiorari. Acordamos revisar y expe-dimos el auto solicitado. Habiéndose perfeccionado el re-curso, procedemos a resolver.
*256HH h — H
El Art. II, Sec. 1 de la Carta de Derechos de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, establece expresamente que no podrá establecerse discrimen alguno, entre otras circunstancias, por razón de sexo. En el ámbito obrero-patronal, el discrimen por razón de sexo está prohibido por varias leyes. Entre éstas se encuentra la Ley Núm. 100 de 30 de junio de 1959, según enmendada, 29 L.P.R.A. sees. 147-151, que prohíbe que se despida, suspenda o discrimine contra un empleado por razón de sexo, entre otras prohibiciones de discrimen; la Ley Núm. 69 de 6 de julio de 1985 (29 L.P.R.A. see. 1321 et seq.), la cual prohíbe el discrimen por razón de sexo en el empleo, y la Ley Núm. 17 de 22 de abril de 1958 (29 L.P.R.A. see. 155 et seq.), que prohíbe el hostigamiento sexual en el empleo y establece específicamente que esta conducta es una forma de discrimen por razón de sexo.
Por su parte, la Ley de Madres Obreras prohíbe específicamente el discrimen por razón de embarazo, el cual según hemos reconocido, es una modalidad de discrimen por razón del sexo. Rivera Águila v. K-Mart de P.R., 123 D.P.R. 599, 608 (1989). Esta ley está encaminada a salvaguardar los derechos de las trabajadoras embarazadas de dos maneras distintas: (1) estableciendo periodos de descanso tanto antes como después del alumbramiento y (2) prohibiendo el despido sin justa causa y la suspensión, reducción de salario o discrimen de cualquier otra índole contra la obrera debido a la merma en la producción por causa de su estado de gestación. García Pagán v. Shiley Caribbean, etc., 122 D.P.R. 193, 199 (1988). Así pues, “son dos [tipos de] derechos separados los que consagra la ley mencionada, que operan en distintas situaciones y con distinto resultado”. Schneider v. Tropical Gas Company, Inc., 95 D.P.R. 626, 632 (1967).
*257En este caso nos concierne la protección contra el despido sin justa causa de una empleada embarazada. A estos efectos, la See. 4 de la de Ley de Madres Obreras dispone:
El patrono no podrá, sin justa causa, despedir a la mujer embarazada. No se entenderá que es justa causa el menor rendimiento para el trabajo, en razón del embarazo. (Énfasis suplido.) 29 L.P.R.A. see. 469.
Este Tribunal se ha expresado en varias ocasiones sobre el significado y alcance del concepto “justa causa” bajo la Ley de Madres Obreras. En Schneider v. Tropical Gas Company, Inc., supra, pág. 629, señalamos que esta ley tuvo el efecto de variar el contenido del concepto “justa causa” en la situación particular de la mujer embarazada, al sustraer de dicho concepto el menor rendimiento en el empleo cuando dicho menor rendimiento es consecuencia directa del estado de embarazo. Este menor rendimiento se refiere no sólo a aquel que se produce en términos cuanti-tativos, sino al que surge en términos cualitativos.(3) Así, pues, bajo esta ley surgen dos protecciones relacionadas al despido de una empleada embarazada: (1) la prohibición del despido sin justa causa, que se refiere al concepto justa causa bajo las leyes laborales, y (2) la prohibición de des-pido por merma en la producción como consecuencia del embarazo, lo cual, en el caso de una mujer en estado de gestación, no constituye justa causa para el despido.(4)
Por otra parte, en Rivera Águila v. K-mart de P.R., supra, explicamos que a diferencia de la Ley Núm. 100, en la que la reclamación por discrimen puede no proceder si, a *258pesar de no existir justa causa para el despido, el patrono prueba que el despido injustificado no fue discriminatorio, bajo la Ley de Madres Obreras el patrono responde en da-ños si despide sin justa causa a una mujer embarazada, aunque el patrono logre probar que el despido no fue por razón de embarazo. Así pues, cuando una empleada re-clama y prueba que fue despedida de su empleo sin justa causa mientras estaba embarazada, el patrono responderá al amparo de la Ley de Madres Obreras, a menos que logre establecer que el despido estuvo justificado. Véase Rivera Águila v. K-mart de P.R., supra.
Ahora bien, en Soc. de Gananciales v. Centro Gráfico, supra, tuvimos la oportunidad de aclarar la carga probatoria de un patrono al defenderse de una reclamación bajo la Ley de Madres Obreras. Allí establecimos que lo determinante en estos casos no es si el despido fue motivado por la condición de embarazo de la demandante, sino si estando embarazada la demandante, el patrono la despidió por causa injustificada.
De acuerdo con estas expresiones, la recurrida alega que, habiéndose establecido que ésta fue despedida cuando estaba en estado de embarazo y que el despido fue sin justa causa, tiene derecho a los beneficios de la Ley de Madres Obreras, resultando irrelevante el que el patrono no cono-ciera de su estado de embarazo al momento del despido. No le asiste la razón.
Consideramos que de acuerdo con la naturaleza y los propósitos de la Ley de Madres Obreras, el desconocimiento por parte del patrono del estado de embarazo de la empleada despedida constituye una defensa afirmativa frente a una reclamación en su contra bajo esta ley. Veamos.
*259HH HH H — l
Se desprende de la exposición de motivos de la Ley de Madres Obreras que el propósito de esta legislación es proteger la salud y la vida de las mujeres en estado de embarazo. Es por esta razón que la ley original enfocaba principalmente la reglamentación de periodos de descanso mandatorios para las mujeres embarazadas, durante los cuales la empleada no podía ser ni despedida ni penalizada por su patrono.
Posteriormente, en Schneider v. Tropical Gas Company, Inc., supra, resolvimos que el único remedio económico que tenía la mujer embarazada que era despedida de su empleo por razón de una merma en la producción, era la mesada provista por la Ley de Despido Injustificado vigente en aquel entonces. La Legislatura consideró que este remedio era inadecuado e insuficiente.(5) Para remediar esta situación se aprobó la Ley Núm. 39, supra, la cual enmendó la Ley de Madres Obreras para que la empleada embarazada que fuera despedida injustificadamente tuviera un remedio económico mayor que el que proveía la Ley de Despido Injustificado entonces vigente y que ahora provee la actual Ley Núm. 80, supra.
Como resultado de la aprobación de la Ley Núm. 39, supra, se adicionó el inciso (a) a la See. 4 de la Ley de Madres Obreras, 29 L.P.R.A. sec. 469(a), mediante el cual se creó una causa de acción por daños y peijuicios contra el patrono que despida a la mujer embarazada en violación a las disposiciones de esta ley. En virtud de dicha enmienda, la See. 4 de la Ley de Madres Obreras dispone actualmente lo siguiente:
*260El patrono no podrá, sin justa causa, despedir a la mujer embarazada o que adopte a un menor a tenor con la legislación y procedimientos legales vigentes en Puerto Rico o en cual-quier jurisdicción de los Estados Unidos de América. No se entenderá que es justa causa el menor rendimiento para el trabajo ... [por] razón del embarazo.
(a) Todo patrono que despida, suspenda, reduzca el salario, o discrimine en cualquier forma contra una trabajadora por ra-zón de su merma en su producción mientras ésta se encuentra en estado de embarazo o rehúse a restituirla en su trabajo luego del alumbramiento o adopción de un menor a tenor con la legislación y procedimientos legales vigentes en Puerto Rico o cualquir jurisdicción de los Estados Unidos de América, in-currirá en responsabilidad civil por una suma igual al doble del importe de los daños causados a la trabajadora, o por una suma no menor de mil dólares ($1,000) ni mayor de cinco mil dólares ($5,000) a discreción del tribunal si no se pudieran determinar daños pecuniarios o el doble de éstos, si montaran a una suma menor de mil dólares.($l,000).
La empleada además tendrá derecho a que se le reponga en su trabajo so pena de incurrir el patrono en daños adicionales idénticos o iguales a los establecidos en esta sección 29 L.P.R.A. sec. 469.(6)
Como se puede apreciar, las sanciones económicas que establece esta sección en casos de despido injustificado de una mujer embarazada son sustancialmente mayores a las que provee la citada Ley Núm. 80. Aunque en la redacción de esta Sec. 4(a) se hace referencia a las situaciones de despido por merma en la producción y a la negativa del patrono a reponer a la madre obrera en su empleo, no cabe duda que las sanciones civiles allí dispuestas también apli-can a las acciones por despido injustificado de la obrera embarazada por causas no relacionadas con la merma en la producción. Un análisis integral de la Ley de Madres Obreras y su jurisprudencia interpretativa nos lleva a esta conclusión. La intención legislativa de las varias enmien-*261das que ha tenido esta ley también avalan dicho criterio. Ejemplo de esto es la Exposición de Motivos de la Ley Núm. 188 de 26 de diciembre de 1997, en la cual se indica que “[l]a see. 4 de la Ley Núm. 3 [Madres Obreras] esta-blece que el patrono no podrá, sin justa causa, despedir a la mujer embarazada. Por tal razón, todo patrono que des-pida o discrimine en cualquier forma contra una mujer tra-bajadora, por causa de su embarazo, incurrirá en respon-sabilidad civil por una suma igual al importe de los daños causados a la trabajadora, o por una suma no menor de cien (100) dólares ni mayor de mil (1,000)”. Como se puede apreciar, la Legislatura no pretendió limitar en forma al-guna las sanciones civiles bajo la Ley de Madres Obreras a los casos de merma en la producción o negativa del patrono a reponer a la obrera en su empleo.
De lo anteriormente expuesto surge con meridiana cla-ridad que la enmienda a la Sec. 4 de la Ley de Madres Obreras, supra, tuvo el propósito de imponer al patrono que despide a una mujer embarazada sin justa causa, una responsabilidad económica mayor a la que normalmente tendría en una acción ordinaria por despido injustificado.C7)
La razón de ser de esta mayor responsabilidad se encuentra precisamente en el hecho de que la obrera en estado de gestación confronta una situación más difícil ante el desempleo que una persona que no está embarazada. La indiferencia que manifiesta el patrono al despedir sin justa causa y arbitrariamente a una mujer embarazada, sin considerar la situación particularmente *262vulnerable de ésta, tanto en el aspecto físico, social, como en el económico, es la justificación y razón de ser para que la responsabilidad civil que impone la Ley de Madres Obreras en casos de despido injustificado sea mucho mayor que la que impone la Ley Núm. 80, supra. De esta forma, la ley actúa como mecanismo para disuadir este tipo de ac-ción por parte del patrono.
Por lo tanto, si bien hemos establecido que el despido no tiene que ser discriminatorio por razón de embarazo para que aplique la Ley de Madres Obreras, sostener que bajo dicho estatuto es irrelevante que el patrono conozca o no del embarazo equivaldría a eliminar el eje central de dicho estatuto: disuadir la conducta voluntaria nociva de los patronos contra las mujeres embarazadas, disponiendo severas sanciones económicas contra aquellos patronos que, a sabiendas, subvierten la política pública laboral esbozada en la Ley de Madres Obreras.
La conducta reprobable bajo esta legislación es precisamente que el patrono, teniendo conocimiento del embarazo de la obrera, tome la decisión de despedirla sin que medie una causa justificada para ello. Es el conocimiento del embarazo por parte del patrono lo que establece la culpa de éste, agrava la acción de despido sin justa causa y justifica que se le impongan con todo su rigor las sanciones económicas que establece la Ley de Madres Obreras. Por lo tanto, el desconocimiento por parte del patrono del estado de embarazo de una empleada es una defensa afirmativa frente a una acción bajo la Ley de Madres Obreras por despido injustificado de una empleada embarazada.
Esta conclusión no está en contra de lo resuelto por este Tribunal en Soc. de Gananciales v. Centro Gráfico, supra. Aunque allí expresamos que lo determinante en estas ac-ciones era que, estando embarazada, la demandante se le haya despedido sin justa causa, en ese caso el conocimiento del embarazo por parte del patrono no estaba en *263controversia.(8) Además, dichos pronunciamientos los hici-mos en el contexto de una apreciación errónea de la carga probatoria del patrono en reclamaciones bajo esta ley. En dicho caso discutimos sobre la necesidad de establecer que el despido fue justificado, no si éste fue o no discriminatorio. Nada dispusimos en Soc. de Gananciales v. Centro Gráfico, supra, sobre cuál sería el efecto de una alegación por parte del patrono, como defensa afirmativa, de que desconocía del estado de embarazo de la empleada al despedirla.
Hoy resolvemos que si el patrono alega que desconocía del estado de embarazo de la empleada al momento del despido, dicha alegación constituye una defensa afirmativa en casos bajo la Ley de Madres Obreras, en los que se ale-gue el despido sin justa causa de una empleada embarazada. Es el conocimiento por parte del patrono del estado de embarazo de la empleada al momento de efec-tuar el despido injustificado lo que justifica las sustancia-les sanciones económicas que establece la ley.(9)
Lo que hoy determinamos no está en contra de nuestros pronunciamientos anteriores. Siempre se presumirá que el despido de una empleada embarazada, al igual que el de cualquier empleado, fue sin justa causa. Le corresponde al patrono establecer que el despido fue justificado. Lo único que estamos resolviendo es que el desconocimiento del embarazo de una empleada al momento del despido es una defensa afirmativa en estos casos, no para establecer si el despido fue justificado o no, sino para *264evitar las aplicación de las severas sanciones que establece la Ley de Madres Obreras. Si el patrono desconocía del hecho del embarazo, la ley aplicable es la de despido injus-tificado, Ley Núm. 80, supra, mientras que si lo sabía, el estatuto aplicable es la Ley de Madres Obreras. Las dife-rencias entre las sanciones económicas de una y otra ley son sustanciales.
Siendo el desconocimiento del embarazo una defensa afirmativa, le corresponderá al patrono el peso de la prueba para establecer que efectivamente desconocía del embarazo. En caso de que el patrono presente evidencia para establecer dicho desconocimiento, la obrera despedida tendrá la oportunidad de rebatir esa prueba, mediante evidencia directa o circunstancial que demuestre que el patrono sí conocía del hecho del embarazo, o que dicho conocimiento le era imputable.
Si el tribunal determina que el patrono tenía conocimiento del embarazo o que dicho conocimiento le era imputable, éste aún podría prevalecer si demuestra, según ya hemos expuesto, que el despido fue justificado. Si no logra establecer estas defensas, estará sujeto a las sanciones civiles que provee la Ley de Madres Obreras. Por otra parte, si el tribunal determina que el patrono no conocía el hecho del embarazo al momento del despido, éste todavía tendría que probar que el despido estuvo justificado si desea derrotar la reclamación por despido injustificado bajo la citada Ley Núm. 80.
En resumen, la diferencia entre las dos situaciones pre-viamente discutidas es que de establecerse que el patrono desconocía del embarazo pero que el despido fue injustifi-cado, el patrono no estará sujeto a las severas sanciones civiles que establece la Ley de Madres Obreras. No obs-tante, tendrá que cumplir con lo dispuesto en la citada Ley Núm. 80 como compensación en casos de despido sin justa causa.
*265De igual forma ocurrirá cuando se alegue un despido por merma en la producción de la obrera en estado de embarazo. En estos casos, si el patrono despide a la empleada por baja producción, y a sabiendas de que la empleada despedida estaba embarazada al momento del despido, ésta tendrá una acción por despido injustificado bajo la Ley de Madres Obreras, ya que la merma en la producción no es justa causa para el despido de una mujer embarazada. Esto es contrario a lo que sucede en los demás casos en los cuales sí existe justa causa para el despido si el empleado no rinde la cantidad y calidad del trabajo que de éste se espera, mientras que un despido por merma en la producción relacionada con el estado de embarazo de la empleada siempre se considerará injustificado al amparo de la Ley de Madres Obreras. No obstante, si el patrono logra establecer que desconocía del hecho del embarazo al momento de despedir a la empleada por merma en su producción, el remedio disponible para la empleada no será el establecido por la Ley de Madres Obreras, sino la mesada que para casos por despido injustificado establece la Ley Núm. 80, supra.
Con este trasfondo fáctico y normativo, analicemos el caso de marras.
IV
En este caso, la recurrida, señora Santiago, alegó que fue despedida sin justa causa y que, a la fecha del despido, estaba embarazada. Alegó, además, que la razón para el despido fue su estado de embarazo, el cual pudo haber afectado “la calidad o cantidad de trabajo o producción de la empleada en su último mes de empleo”. Con estas ale-gaciones, la recurrida activó la presunción de que hubo un despido injustificado.
Por su parte, el patrono admitió en su contestación que la señora Santiago fue despedida por baja producción. Adujo como defensas afirmativas que el despido fue por causa justificada debido a “problemas de trabajo y actitud *266anteriores al embarazo”, y que desconocía del estado de embarazo al momento del despido, por lo que no procedía la reclamación bajo la Ley de Madres Obreras. El descono-cimiento por parte del patrono del estado de embarazo de la señora Santiago fue estipulado por las partes. Además, Oriental le pagó a la señora Santiago la mesada que esta-blece la Ley Núm. 80, supra.
De acuerdo con estos hechos y alegaciones, la señora Santiago no tiene derecho a ser compensada bajo las dis-posiciones de la Sec. 4(a) de la Ley de Madres Obreras, supra. Habiéndose estipulado que Oriental desconocía del estado de embarazo de la recurrida al momento del des-pido, ésta solo tiene derecho a la mesada que para acciones por despido injustificado dispone la Ley Núm. 80, supra. Dicha compensación ya le fue concedida a la señora Santiago.
Por todos estos fundamentos, procede revocar tanto el dictamen del tribunal de instancia como el del Tribunal de Circuito de Apelaciones. En consecuencia, se desestima la causa de acción bajo la Ley de Madres Obreras.
El Juez Asociado Señor Fuster Berlingeri concurrió con el resultado sin opinión escrita. El Juez Asociado Señor Hernández Denton disintió con una opinión escrita. El Juez Asociado Señor Rebollo López se inhibió.
— O —

(1) La información referente al pago de la mesada surge del “Memorando de hechos y de derecho” presentado por la demandante ante el tribunal de instancia, Apéndice IV, pág. 29.


(2) El hecho de la estipulación surge de la “Resolución y sentencia parcial” dic-tada por el tribunal de instancia el 17 de marzo de 1999.


(3) R.N. Delgado Zayas, Apuntes para el estudio de la legislación protectora del trabajo, ed. rev., San Juan, [s. Ed.], 1989, pág. 180.


(4) Cabe señalar que según el Reglamento del Departamento del Trabajo y Re-cursos Humanos para Administrar la Ley Núm. 3 de 13 de marzo de 1942, Regla-mento Núm. 3292 de 11 de marzo de 1986, el menor rendimiento de la obrera no será justa causa para el despido, y tampoco será justa causa el que la obrera no pueda aumentar su rendimiento a.consecuencia del embarazo.


(5) Véase P. del S. 14 sobre la Ley Núm. 39 de 19 de junio de 1969, informe de la Comisión de Trabajo y Fomento Cooperativo, pág. 2.


(6) Cabe señalar que la Ley Núm. 39, supra, establecía una responsabilidad civil bajo esta sección de cien dólares ($100) a mil dólares ($1,000). La Ley Núm. 54 de 10 de marzo de 2000 (29 L.P.R.A. sees. 467-469 y 471-472) aumentó estas sanciones a mil dólares ($1,000) y cinco mil dólares ($5,000), y además, extendió la protección de la ley a las madres obreras adoptantes.


(7) El remedio por despido injustificado bajo el Art. 1 de la Ley Núm. 80 de 30 de mayo de 1976 es, en lo pertinente: “(a) [e]l sueldo correspondiente a un mes por concepto de indemnización; si el despido ocurriere dentro de los primeros cinco (5) años de servicio; el sueldo correspondiente a dos (2) meses si el despido ocurre luego de los cinco (5) años de servicio hasta los quince (15) años de servicio; el sueldo correspondiente a tres (3) meses si el despido ocurre luego de los quince (15) años de servicio; (b) una indemnización progresiva adicional equivalente a una semana por cada año de servicio.” 29 L.P.R.A. sec. 185a.


(8) Aunque en Soc. de Gananciales v. Centro Gráfico, 144 D.P.R. 952 (1998), hubo originalmente una alegación en el foro de instancia de que el patrono descono-cía del embarazo de la obrera al momento del despido, no hubo controversia a esos extremos en las etapas posteriores del caso, ni el planteamiento fue hecho ante nos.


(9) Cabe señalar que se encuentra ante la consideración de la Legislatura el Proyecto de la Cámara 1750, presentado el 16 de octubre de 2001. Este proyecto propone un enmienda a la Ley de Madres Obreras para disponer que será responsa-bilidad de toda madre obrera el informarle a su patrono su condición de embarazo o de su intención de adoptar, dentro del término de dos semanas a partir de que advenga en conocimiento del embarazo o inicio del proceso de adopción.